Citation Nr: 0621556	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-19 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE


Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for 
lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jaime Becker, Law Clerk




INTRODUCTION

The veteran had active service from March 1974 to April 1977.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2003 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case this was done.  The RO sent the veteran a proper 
VCAA notification letter in January 2003 prior to the initial 
unfavorable RO decision in April 2003.

However, after the case was certified to the Board, the Court 
of Appeals for Veterans Claims issued a decision in Kent v. 
Nicholson, No. 04-181 (March 31, 2006) during the pendency of 
this appeal which addressed the appropriate VCAA notice to be 
provided in requests to reopen previously denied claims.  The 
Court found that VA must notify a claimant of the evidence 
and information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
the underlying claim, which in this case is entitlement to 
service connection for lumbar strain.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition, VA must 
consider the bases for the prior denial and respond with a 
notice letter that describes what evidence would be needed to 
substantiate the element or elements that were found to be 
insufficient to establish entitlement to the underlying claim 
in the previous denial.  Such notice to the appellant is 
essential, since the question of materiality depends upon the 
basis on which the prior denial was made, and the failure to 
notify a claimant of what would constitute material evidence 
would be prejudicial to the claimant.

In the instant case, the RO had denied entitlement to service 
connection for a low back strain in a rating action issued in 
December 1986.  It was found that, while the veteran had 
reported intermittent back pain after a fall in 1977, these 
complaints had resolved by the time of his separation from 
active duty without causing residual disability.  He was 
notified of that decision on December 30, 1986; he did not 
appeal the decision, and it became final.

In February 1999, he asked to reopen the claim.  The RO 
notified him by letter in June 1999 that, in view of the 
previous denial of service connection for a back disability, 
he would need to submit new and material evidence to reopen 
the claim.

The veteran next filed a claim in January 2003, seeking both 
compensation and pension benefits.  A January 2003 rating 
action granted a permanent and total rating for non-service-
connected disability pension purposes, and deferred action on 
the service connection claim.

The April 2003 rating action that is the subject of this 
appeal referred to the requirement that the veteran had to 
submit new and material evidence.  However, the March 2004 
statement of the case did not provide the appropriate new and 
material evidence regulations; thus, he was not appropriately 
provided with the laws and regulations governing his claim.  
See 38 C.F.R. § 19.29(b) (2005).  Nor was the veteran 
provided a VCAA notification letter that complied with the 
requirements of Dingess and Kent (see above).

While it appears that the RO reopened the veteran's claim and 
adjudicated it on a de novo basis (see the April 2003 
decision), the Board must make its own determination of 
whether new and material evidence has been submitted.  See 
Barnett v. Brown, 8 Vet. App. 1, (1995); aff'd Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue 
is as noted on the first page of the present decision.

The regulation defining new and material evidence, section 
3.156(a) of 38 C.F.R., was amended pursuant to the VCAA in 
August 2001, and the amendment was explicitly made applicable 
to requests to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. § 3.156(a) 
(2005)).  As the appellant's application to reopen was 
received after that date, in January 2003, the current 
version of 38 C.F.R. § 3.156 applies. All citations in this 
decision therefore refer to the "new" version of 38 C.F.R. 
§ 3.156.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should take any necessary action to 
ensure compliance with all VCAA notice and 
assistance requirements, consistent with the 
recent Dingess decision that VCAA notice 
requirements apply to all the elements of the 
underlying claim, and the Kent decision 
concerning VCAA notice in cases involving new 
and material evidence.  The veteran should be 
given an appropriate period in which to 
respond.

2.  If the veteran submits additional evidence 
in response to the VCAA notification letter, 
the claim should be readjudicated.  The RO 
must determine whether new and material 
evidence has been received under the standard 
in effect since August 29, 2001, to reopen the 
veteran's claim for service connection for 
lumbar strain.  If the veteran's claim is then 
reopened, the RO must determine whether 
service connection is justified.  

3.  If the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case 
containing the regulation for new and 
material evidence in effect since August 
29, 2001.  The RO should also afford the 
veteran an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

4.  If the veteran does not submit 
additional evidence in response to the 
VCAA notification letter, the RO should 
furnish the veteran and his representative 
with an appropriate supplemental statement 
of the case containing the regulation for 
new and material evidence in effect since 
August 29, 2001.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


